ROBERTS, Justice.
We here review by certiorari a decision of the District Court of Appeal, First District, affirming a ruling by the State Board of Accountancy denying reciprocal certificates to certain persons for various reasons. See Bevis v. Eastland (DCA 1) 186 So.2d 818.
The petition for certiorari was buttressed by a certificate of the District Court that the case passes upon a question of great public interest, and we therefore have jurisdiction under Article V, Section 4(2), Constitution of Florida, F.S.A.
The factual background, questions pre--sented and final decision appear in the: opinion of the District Court. We have: considered their decision in the light of the: decision of this court, this day filed, in Mercer v. Hemmings, 194 So.2d 579 and finding no error in the decision of the District Court, their opinion is adopted as the view of this court and the writ of certiorari heretofore issued is discharged.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW, CALDWELL, ERVIN and SE-BRING (Retired), JJ., concur.